UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2006 [] TRANSICTION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHAGE ACT OF 1934 For the transition period from to Commission File Number 0-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Name of small business issuer in its chapter) Utah 87-0285238 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer I.D. No.) 21 Toulon, Newport Beach, California 92660 (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code: (949) 721-8272 Securities registered pursuant to section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: $.001 par value, common voting shares (Title of class) Check whether the Issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90 days.(1) Yes [ X ]No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this form 10-KSB or any amendment to this Form 10-KSB.[X] Check if the Issuer is a shell company. [] The issuer’s revenue for its most recent fiscal year was: $1,970,855. The aggregate market value of the issuer’s voting stock held as of March 29, 2007 by non-affiliates of the issuer was approximately $610,454. As of March 29, 2007 issuer had 15,427,759 shares of its $.001 par value common stock outstanding. Transitional Small Business Disclosure Format.Yes []No [X] Documents incorporated by reference:None TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 2. DESCRIPTION OF PROPERTY 11 ITEM 3. LEGAL PROCEEDINGS 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITIES HOLDERS 11 PART II ITEM 5. MARKET FOR COMMON EQUITY,RELATED STOCKHOLDER MATTERSAND SMALL BUSINESS ISSUER PURCHASES OF EUQITY SECURITIES 12 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS 14 ITEM 7. FINANCIAL STATEMENTS 23 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ONACCOUNTING AND FINANCIAL DISCLOSURE 44 ITEM 8A. CONTROLS AND PROCEDURES 44 ITEM 8B. OTHER INFORMATION 44 PART III ITEM 9. DIRECTORS AND EXECUTIVE OFFICERS, PROMOTERS, CONTROLPERSONS AND CORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 44 ITEM 10. EXECUTIVE COMPENSATION 49 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 52 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 54 ITEM 13. EXHIBITS 54 ITEM 14. PRINICPAL ACCOUNTANT FEES AND SERVICES 55 SIGNATURES 56 PART I FORWARD-LOOKING STATEMENTS This Form 10-KSB contains certain forward-looking statements.For this purpose any statements contained in this Form 10-KSB that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may,” “hope,” “will,” “expect,” “believe,” “anticipate,” “estimate” “projected” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainty, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include but are not limited to economic conditions generally and in the industry in which we and our customers participate; competition within our industry, including competition from much larger competitors; legislative requirement or changes which could render our services less competitive or obsolete; our failure to successfully develop new services and/or products or to anticipate current or prospective customers’ needs; price increases or employee limitations; delays, reductions, or cancellations of contracts we have previously entered. Forward-looking statements are predictions and not guarantees of future performance or events.The forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by its nature is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business. ITEM 1.DESCRIPTION OF BUSINESS History of the Company Pacific Health Care Organization, Inc. (the “Company”) was incorporated under the laws of the State of Utah on April 17, 1970 under the name Clear Air, Inc.The Company changed its name to Pacific Health Care Organization, Inc., on January 31, 2001.On February 26, 2001, the Company acquired Medex Healthcare, Inc. (“Medex”), a California corporation organized March 4, 1994, in a share for share exchange.Medex is now a wholly owned subsidiary of the Company.Medex is in the business of managing and administering Health Care Organizations in the state of California. Industry Background In July 1993, the California legislature passed Assembly Bill 110 (“AB 110" or the “bill”) which also deregulated the premiums paid by employers for Workers’ Compensation insurance.These two events have given rise to the business of the Company. 3 AB 110 was a collaboration of efforts from both employers and workers’ compensation insurance carriers, in an effort to curtail employers from leaving California due to escalating Workers’ Compensation costs.The bill was designed to address the problem of rising medical costs and poor quality of care provided to injured workers.Two of the major problems with the system, as identified by the legislature, were fraud, (including malingering), and the lack of managed care programs that allowed control of the quality of medical care of an injured worker beyond thirty days.AB 110 created a new health care delivery body to solve the unique medical and legal issues associated with Workers’ Compensation.The health care delivery entities established under AB 110 are known as Health Care Organizations (“HCOs”).The HCOs are networks of health care professionals specializing in the treatment of workplace injuries and in back-to-work rehabilitation and training.An HCO does not waive the statutory obligation of companies to either possess workers’ compensation insurance or qualify as permissibly self- insured entities. HCOs were created to appeal to employees, while providing substantial savings to employers.This is accomplished by providing high quality medical care with professional oversight and increasing the length of time the employer is involved in the medical care provided to injured workers.The increased length in control is designed to decrease the incidence of fraudulent claims and disability awards and is also based upon the notion that if there is more control over medical treatment there will be more control over costs, and subsequently, more control over getting injured workers back on the job.The intent of the increase in control was to reduce the costs of claims and thereby reduce workers’ compensation premiums. In addition, the law requires that employers who use HCOs give employees a choice of HCOs or managed care physicians within the HCO for treatment that is designed to increase quality and give employees a fair say in their treatment. Prior to the passing of the bill, premiums paid by employers were fixed by law at a rate that was only dependent upon the occupation of the workers covered under the policy.An additional measure enacted by the California legislature deregulated the premiums paid by employers.This encouraged competition for market share of the Workers’ Compensation insurance business.The increased competition initially drove premiums down to levels that were not sustainable.In response, insurers initially raised insurance premiums in 2002-2003 to unprecedented levels, although now the premiums have been reduced somewhat due to reforms which were passed in 2003.High premiums and overall costs of workers’ compensation continue to drive employers to search for alternative Workers’ Compensation programs such as the HCOs created by AB 110. In 2004, the California legislature enacted new laws that created Medical Provider Networks or “MPNs.”Like an HCO, an MPN is a network of health care professionals, although MPN networks do not require the same level of medical expertise in treating employees’ work place injuries.Under an MPN program, the employer dictates which physician the injured employee will see for the initial visit.Thereafter, the employee can choose to treat with any physician within the MPN network.Under the MPN program, however, for as long as the employee seeks treatment for his injury, he can only seek treatment from physicians within the MPN network. 4 By virtue of our continued certification as an HCO, we were statutorily deemed to be qualified as an approved MPN on January 1, 2005.Because we already had qualified networks in place through our HCO program, we began offering MPN services in January 2005.As a licensed HCO and MPN, we are able to offer our clients an HCO program, an MPN program and a hybrid of the HCO and MPN programs.Under this hybrid model, an employer can enroll its employees in the HCO program, and then prior to the expiration of the 90 or 180 day treatment period under the HCO program, the employer can enroll the employee into the MPN program.This allows employers to take advantage of both programs.We are currently the only entity that offers both programs together in a hybrid program. Certification Process All applications for HCO license certification are processed by the California Department of Industrial Relations (“DIR”).The application process is time consuming and requires descriptions of applicant’s organization and planned methods of operation. The applicant for the HCO license must develop a contracted network of providers for all of the necessary medical services that injured workers may need.This network must be developed to the satisfaction of the DIR.Given the wide range of medical providers needed over a large geographical area, this is a significant undertaking.The network of providers must be under direct contract with the HCO applicant and be willing to provide the various services in their specialty.All contracts must be approved by the DIR so as to assure the best of care will be provided to the injured worker. Next, the HCO applicant must develop committees of providers that will ensure the injured worker receives the best of care.This requirement includes the development of Quality Assurance, Utilization, Work Safety, Educational and Grievance committees. Finally, an HCO applicant must demonstrate to the DIR’s satisfaction that it has the resources necessary to manage and administer a large network of providers.To establish the HCO applicant’s ability to administer a network, it requires the applicant to furnish the details of its operating system to the DIR in writing. Our wholly owned subsidiary Medex received its first HCO license on March 15, 1997, for its network of primary care providers.Medex later received a second HCO license on October 10, 2000, for its network of primary and specialized care providers. All applications for MPN license certification are processed by the Division of Workers’ Compensation (“DWC’). 5 Applicant for an MPN license must develop a contracted network of providers for all of the necessary medical services that injured workers may need.This network must be developed to the satisfaction of the DWC.Given the wide range of medical providers needed over a large geographical area, this is a significant undertaking.The network of providers must be under direct contract with the MPN applicant and be willing to provide the various services in their specialty.All contracts must be approved by the DWC so as to assure the best of care will be provided to the injured worker. The MPN applicant must then develop policies and procedures that will ensure the injured worker receives the best of care.This requirement includes the geographic service areas of the provider, employee notification process, continuity of care policy, transfer of care policy and economic profiling statement. Finally, an MPN applicant must demonstrate to the DWC’s satisfaction that it has the resources necessary to manage and administer a large network of providers. Our wholly owned subsidiary Medex received its first MPN certified client on December 4, 2004, for its network of primary care providers. Business of the Company Our sole business is that of our wholly owned subsidiary Medex. Health Care Organizations (“HCOs”) are networks of medical providers established to serve the Workers’
